Title: To Thomas Jefferson from John Trumbull, 10 July 1787
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London 10th. July 1787.

I have long been ashamd of having not yet given you a decisive answer to your enquiries about the Will of Mr. Trist, and have indeed defer’d writing to this time hoping to be fully informd at last: but tho’ I gave your letter to a Proctor in the Commons immediately, who undertook to get the necessary information, and have frequently calld upon him, yet I have not even this morning been able to learn any thing to the purpose.
I do not wish to call a second time on the Mr. R. Trist of Arundel Street, as I thought from his reception of me, that enquiries on this subject were not very agreeable to him. At least He was very far from Civil but if I cannot obtain the necessary knowledge from the commons, I will venture him again.
Your little girl who is here, is a charming little creature. She goes with some reluctance, but the sight of you and her sister will soon put her in spirits. I hope Miss Jefferson enjoys perfect health.
I am not yet decided when I shall be able to have the honor of seeing you at Paris. But it will be the first moment of convenient leisure, and I hope in September during the Salon.
Mrs. Cosway desires me to close my letter—dinner is on table and She half starv’d. I must therefore bid you Adieu & am your most grateful

Jno. Trumbull

